Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5, 8, 11, 13, 14 and 17-19 are objected to because of the following informalities: 
Claim 17, page 48, line 3, “, and” should be replaced with “.”

Claims 5, 8, 11, 13, 14, 18 and 19 are depended on itself.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 11 recited “… substantially equivalent maximum lead widths …” appears to be vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. Note, applicant’s Figure 3 appears to show they all have the same widths.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiikuma (20160344349).

Regarding claim 2, wherein claimed subject matters are inherently seen in Fig. 16, second column.1

Regarding claim 4, Shiikuma (Fig. 15) discloses input leads (GMT1/2 and GST1/2) and output leads (DMT1/2 and DST1/2). 
Regarding claim 5, see Shiikuma (Figs. 17 and 18, 4th column).
	Regarding claim 6 and 11, wherein claimed subject matters are inherently seen in Fig. 15.
	Regarding claim 10, see claims 1 and 5 above.
	Regarding claims 12-16, see claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiikuma.

Regarding claim 7, Shiikuma (Figs. 15 and 16, paras. [0099-0101]), wherein claimed subject matters are based on design requirements and thus would have been obvious to a person having ordinary skills in the art.
Regarding claim 8, Shiikuma (Fig. 16, 4th column), wherein ST1 can be read as an isolation structure.
Regarding claim 17, Shiikuma (Fig. 15) discloses claimed invention except having a substrate, comprising: an upper surface to which the PA package is mounted; and tr-47-UTILITY PATENT APPLICATION ttttansmission lines formed on the upper surface of the substrate and electrically coupled to the first group of input-side leads, the first group of output-side leads, the first carrier input lead. However, it is normal construction of circuit/transistor(s) that transistors are formed on substrate having transmission lines/wires connecting input/output lead.
Regarding claim 18, wherein claimed subject matters are well known in the art having transmission lines/wires connecting circuit elements/transistors to input/output lead(s).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 19 call for, wherein the plurality of transmission line branches comprises: a first transmission line branch contacting a first input-side lead contained in the first group of input-side leads; a second transmission line branch contacting a second input-side lead contained in the first group of input-side leads; a third transmission line branch contacting a third input-side lead contained in the first group of input-side leads; wherein the second transmission line branch is located between the first and third transmission line branches taken along the longitudinal axis; and wherein the second transmission line branch has an average width exceeding an average width of the first transmission line branch and exceeding an average width of the third transmission line branch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843